Exhibit 10.1

 

LOGO [g308076image-001.jpg]

Calix, Inc. Management Bonus Program

Under the 2010 Equity Incentive Award Plan

January 2012



--------------------------------------------------------------------------------

Management Bonus Program – Program Document

 

Purpose of the Management Bonus Program

The purpose of this Management Bonus Program (the “Program”), which is being
adopted pursuant to the Calix, Inc. 2010 Equity Incentive Award Plan, as may be
amended from time to time, (the “Plan”) is to effectively link individual
compensation to the achievement of critical business objectives and align the
interests of key contributors and stakeholders. The Program is designed to
attract, retain and reward high-performing talent by providing
market-competitive cash compensation opportunities which enables employees to
share in the financial success of Calix, Inc. (“Calix” or the “Company”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
in the Plan.

Effective Date

The Program shall operate through a series of one-year periods commencing each
January 1 over which performance will be measured (each, a “Performance
Period”). The Program shall remain in effect until otherwise determined by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”).

Eligibility/Participation

Regular employees (not temporary or contract, regardless of whether they are
deemed to be employees under common law or for tax purposes) in Executive 1 and
above Salary Grades are eligible to participate in the Program. However,
employees on a sales commission or any other bonus plan or program are not
eligible to participate in the Program, unless otherwise determined by the
Committee.

Employees commencing employment, or promoted into an eligible Salary Grade
during the year, shall participate in the Program on a pro-rata basis. No
participant or other employee of the Company shall, at any time, have a right to
participate in the Program for any Performance Period, notwithstanding having
previously participated in the Program.

Administration

The Committee shall establish the basis for payments under this Program in
relation to specified Performance Goals (as defined below). Following the end of
each Performance Period, once all of the information necessary for the Committee
to determine the Company’s performance is made available to the Committee, the
Committee shall determine the amount of the Award payable to each participant
(the date of such determination shall hereinafter be called the “Determination
Date”). The Committee shall have the power and authority granted it under
Article 13 of the Plan, including, without limitation, the authority to construe
and interpret this Program, to prescribe, amend and rescind rules, regulations
and procedures relating to its administration and to make all other
determinations necessary or advisable for administration of this Program.
Decisions of the Committee in accordance with the authority granted hereby shall
be conclusive and binding. Subject only to compliance with the express
provisions hereof, the Committee may act in its sole and absolute discretion
with respect to matters within its authority under this Program.

Notwithstanding the foregoing, the Committee has delegated all of its authority
hereunder to the Chief Executive Officer and Chief Operating Officer of the
Company with respect to each participant who is at a Salary Grade of Executive
1, provided, each such participant is not subject to Section 16 of the
Securities Exchange Act of 1934, as amended.

Performance Goals

The Committee shall determine in writing the performance goals with respect to
Performance Criteria to be measured over each Performance Period (collectively,
the “Performance Goals”), each subject to such adjustments as the Committee may
determine necessary or appropriate, and shall establish a formula, standard or
schedule which aligns the level of achievement of the Performance Goals with
Awards earned under the Program.

 

Page 2



--------------------------------------------------------------------------------

Management Bonus Program – Program Document

 

Award Levels

The Committee shall establish Award levels for each participant for each
Performance Period based on the achievement of the Performance Goals as
determined by the Committee in its sole discretion (each, an “Award Level”).
Award Levels are set by salary grade level and represent a percentage of
Eligible Earnings (as defined below).

For purposes of this Program, “Eligible Earnings” is defined as the earned and
paid base salary for the Performance Period, and excludes any cashed-out Paid
Time Off and overtime pay.

Award Pool

The target Award payable to each participant for a Performance Period is equal
to the Award Level multiplied by such participant’s Eligible Earnings and
assumes achievement of the Performance Goals at 100% (the “Target Amount”).

The sum of all Target Amounts for participants in the Program represents the
target Award pool for the Program. The actual Award pool for the Program is
calculated by multiplying the target Award pool amount by the pool funding level
as determined by the Committee following the end of the Performance Period. This
calculation may increase or decrease the size of the Award pool payable to
participants under the Program.

Award Determination

Except as specifically set forth herein, no Award granted pursuant to this
Program shall be paid unless and until the Committee certifies, in writing, the
extent to which the Performance Goals have been achieved (the “Achievement
Level”). The actual Award amount payable to each participant will be determined
based on individual performance and will be equal to (i) the Award Level
multiplied by (ii) such participant’s Eligible Earnings multiplied by (iii) the
Achievement Level for the Performance Period (as determined by the Committee)
(the “Award Amount”); the actual Award Amount may be more or less than a
participant’s Target Amount. Award determinations will be made within a
reasonable time following the filing of the company’s annual report on form
10-K.

The Award Amount for any participant may be adjusted upwards or downwards by the
Committee in its sole discretion based upon such criteria as it may deem
appropriate.

Award Payments

All Awards granted pursuant to this Program shall be paid annually in cash as
soon as possible after the close of the Performance Period on a regular payroll
date, but no later than March 15 of the year following the year of the
applicable Performance Period.

Tax Withholding

All payments hereunder shall be subject to applicable withholding obligations.
Regardless of any action the Company takes with respect to any or all income tax
(including federal, state and local taxes), social insurance, payroll tax,
payment on account or other tax-related items related to participation in the
Program and legally applicable to a participant (“Tax Obligations”), as a
condition to the grant of any Award, the participant must acknowledge that the
ultimate liability for all Tax Obligations is and remains the participant’s
responsibility and may exceed the amount actually withheld by the Company.

 

Page 3



--------------------------------------------------------------------------------

Management Bonus Program – Program Document

 

Termination of Employment

In the event of any termination of employment of a participant prior to the date
an Award is paid, such participant shall immediately forfeit such Award.

Change in Control

Notwithstanding anything to the contrary in the Program, in the event of a
Change in Control that occurs during a Performance Period then if the acquirer
in such Change in Control fails to assume this Program, such Performance Period
shall be shortened and shall terminate as of the last business day of the last
completed fiscal quarter preceding the date of such Change in Control and each
participant employed by the Company immediately prior to such Change in Control
shall be paid such participant’s Award Amount equal to the greater of (a) the
Award Amount he or she would have been entitled to receive for such shortened
Performance Period, determined based on the Company’s performance for such
shortened Performance Period or (b) 100% of the participant’s Award. Any such
payment shall be made in a single lump sum immediately prior to such Change in
Control.

Further notwithstanding anything to the contrary in the Program, in the event of
a Change in Control that occurs after the end of the applicable Performance
Period but prior to the Determination Date, any Award applicable to such
Performance Period shall be paid based upon the performance of the Company
during such Performance Period, such payment shall be made in a single lump sum
as of immediately prior to the Change in Control.

Coordination with Plan

The Program is subject to all the provisions of the Plan and its provisions are
hereby made a part of the Program, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of the Program and those of the Plan, the provisions of
the Plan shall control.

Amendment and Termination

Notwithstanding anything herein to the contrary, the Committee may, at any time,
terminate, modify or suspend this Program.

No Contract for Employment

Nothing contained in this Program or in any document related to this Program or
to any Award shall confer upon any participant any right to continue as an
employee or in the employ of the Company or constitute any contract or agreement
of employment for a specific term or interfere in any way with the right of the
Company to reduce such person’s compensation, to change the position held by
such person or to terminate the employment of such person, with or without
cause.

Nontransferability

No benefit payable under, or interest in, this Program shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such attempted action shall be void and no such
benefit or interest shall be, in any manner, liable for, or subject to, debts,
contracts, liabilities or torts of any participant or beneficiary; provided,
however, that, nothing in this paragraph shall prevent transfer (i) by will or
(ii) by applicable laws of descent and distribution.

Compensation Subject to Recovery

The Awards under this Program and all compensation payable with respect to them
shall be subject to recovery by the Company pursuant to any and all of the
Company’s policies with respect to the recovery of compensation, as they shall
be in effect and may be amended from time to time, to the maximum extent
permitted by applicable law.

 

Page 4



--------------------------------------------------------------------------------

Management Bonus Program – Program Document

 

Nature of Program

No participant, beneficiary or other person shall have any right, title or
interest in any fund or in any specific asset of the Company by reason of any
Award hereunder. There shall be no funding of any benefits which may become
payable hereunder. Nothing contained in this Program (or in any document related
thereto), nor the creation or adoption of this Program, nor any action taken
pursuant to the provisions of this Program shall create, or be construed to
create, a trust of any kind or a fiduciary relationship between the Company and
any participant, beneficiary or other person. To the extent that a participant,
beneficiary or other person acquires a right to receive payment with respect to
an Award hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Company or other employing entity, as
applicable. All amounts payable under this Program shall be paid from the
general assets of the Company or employing entity, as applicable, and no special
or separate fund or deposit shall be established and no segregation of assets
shall be made to assure payment of such amounts. Nothing in this Program shall
be deemed to give any employee any right to participate in this Program except
in accordance herewith.

Governing Law

This Program shall be construed in accordance with the laws of the State of
California, without giving effect to the principles of conflicts of law thereof.

 

Page 5